Citation Nr: 1003619	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1966 to January 
1970.

This matter was previously before the Board in August 2009 on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, and remanded for a medical opinion.  

In May 2009, the appellant testified at a Board hearing by 
video conference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.

The Board notes that it appears the appellant's 
representative did not have an opportunity to review the 
appellant's claims file and present arguments following the 
November 2009 supplemental summary statement of the case.  
Additionally, in December 2009, the Board received a 
statement from the appellant and a December 2009 medical 
opinion from Dr. L.O., D.O.  VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 
(2009).  A statement waiving RO jurisdiction over the new 
evidence is not associated with the claims folder.  However, 
since the appellant's claim has been granted, the Board will 
proceed to adjudicate the case. 


FINDINGS OF FACT

1.  The appellant is considered to have been in sound 
condition on entry into service as to the right knee.

2.  The evidence that the right medial meniscus tear was 
initially clinically manifested during active service and 
that his current right knee osteoarthritis is etiologically 
related to service is at least in equipoise.


CONCLUSIONS OF LAW

1.  The appellant is presumed sound at entry as to the right 
knee; the presumption has not been rebutted.  38 U.S.C.A. 
§ 1111 (West 2002).

2.  Right knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110,  5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 503 F.3d 1340 
(2007).

II.  Service Connection

As the appellant has been afforded a medical opinion, the 
Board finds that there has been substantial compliance with 
the remand.  The appellant has asserted that he incurred a 
right medial meniscus tear during service.  For the reasons 
that follow, the Board concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The September 2008 VA 
examiner diagnosed the appellant with Grade II medial 
chondromalacia patella with tear of the medial meniscus, 
Baker's cyst and small joint effusion.  A March 2008 private 
medical report indicates Dr. O.C. diagnosed the appellant 
with a small horizontal cleavage tear in conjunction with 
outward subluxation and sprains involving the meniscofemoral 
and meniscotibial ligaments, grade 2 medial chondromalacia 
patella, Baker's cyst, and small joint effusion.  In a June 
2004 private medical report, Dr. R.T. noted that the 
appellant may have a torn medial meniscus.  In a July 2007 
private medical opinion, Dr. J.E. diagnosed the appellant 
with contusion of the right knee with chondromalacia of the 
patella with strain of the medial collateral ligament and 
medial meniscus tear with resultant traumatic arthritis and 
chondromalacia.  He also noted the appellant had an abnormal 
limp in the right knee due to the injury to the right knee.  
The September 2008 VA examination and March 2008, June 2004, 
and July 2007 private medical reports indicate the appellant 
has a right medial meniscus tear and thus has a current 
disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, like the appellant, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. §§ 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

In an April 1966 Report of Medical History for enlistment in 
service, the appellant reported treatment for a knee injury 
in 1964.  The examining physician noted that the appellant 
had reported a history of knee strain with ultrasound, but 
denied current symptoms.  A contemporaneous April 1966 
enlistment examination report indicates the appellant's lower 
extremities were normal and contains no reference to a right 
knee condition.  Since only a condition recorded in an 
entrance examination report constitutes a notation of a 
preexisting condition, the record reflects that the 
appellant's right knee was clinically normal upon entry into 
active duty.  Consequently, the presumption of sound 
condition attaches to the appellant's right knee.  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§§ 1111 for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  Clear and unmistakable 
evidence is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that clear and 
convincing burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than clear and unmistakable evidence).  If VA fails to rebut 
the presumption of soundness under 38 U.S.C.A. §§ 1111, the 
veteran's claim is one of service connection, not 
aggravation.  See Wagner v. Principi, 370 F.3d 1089, at 1094, 
1096 (Fed. Cir. 2004).

The service treatment records reflect that the appellant was 
treated for a right knee injury that, he reported, had pre-
existed service.  A March 1968 service treatment record 
reflects that the appellant was treated for the recurrence of 
an old right knee injury that had existed prior to service.  
An April 1968 service treatment record indicates the 
appellant was treated for a right knee injury.  In August 
1968, the appellant was referred to an orthopedic physician 
who noted that the appellant had a history of a knee injury 
prior to entering the Navy and his knee had recently locked.  
The service treatment record reflects that the provisional 
diagnosis was internal derangement of the right knee.  The 
orthopedic physician found a tear in the right medial 
meniscus and noted that the appellant may need surgery.  A 
September 1968 service treatment record indicates the 
appellant was seen for physical therapy for the tear in the 
right medial meniscus.  The appellant's torn medial meniscus 
was noted as moderately symptomatic in an October 1968 
service treatment record.  

In the May 2009 hearing, the appellant stated that he injured 
his knee on a ship during general quarters in late 1967, but 
did not report the injury until 1968 when his knee began to 
swell.  The appellant stated that he had been having problems 
with his right knee all of his adult life.  

In the July 2007 medical report, Dr. J.E. opined that the 
right medial meniscus tear was related to the appellant's 
service.  His opinion was based on the appellant's report of 
medical history, private medical records, service treatment 
records, and a physical examination of the appellant.  The 
appellant reported to Dr. J.E. that he did not have a knee 
injury prior to service, in contrast to his April 1966 report 
and service treatment records.  The appellant told Dr. J.E. 
that he continued to have pain and instability in his right 
knee after service.  He walked with a slight limp, especially 
after sitting or getting up in the morning.  

The appellant was seen for a VA examination in September 
2008.  The VA examiner opined that it was at least as likely 
as not that the appellant had an injury to the right knee 
prior to entering service.  Since the opinion applied the 
preponderance of the evidence standard, it did not provide 
clear and unmistakable evidence that the right medial 
meniscus tear pre-existed service.  The examiner's opinion 
was based on the appellant's self-reported medical history in 
the April 1966 report and service treatment records.   

A September 2009 VA opinion found there was clear and 
unmistakable evidence that the appellant had a knee injury 
prior to entering active duty.  The VA examiner opined that, 
although there was some room for question as to whether the 
pre-service injury was to the right or left knee, the 
preponderance of the evidence indicated there was at least a 
50% likelihood that it was the right knee which was injured.  
Since the VA examiner applied a preponderance of the evidence 
standard to determine that the right knee was injured prior 
to service, the VA examiner's opinion did not satisfy the 
clear and unmistakable evidence standard.  Like the September 
2008 VA opinion, the September 2009 VA opinion was based 
entirely on the appellant's self-reported history of a right 
knee injury in the April 1966 report of medical history and 
service treatment records.  Since the determination as to the 
inception of a disability should not be based on history 
alone, the September 2009 VA opinion cannot rebut the 
presumption of soundness at entry.  Moreover, the VA 
examiner's reliance on the appellant's report of his medical 
history in the April 1966 report of medical history and 
service treatment records indicates there is no competent 
evidence of record showing that he had a right medial 
meniscus tear prior to service. 

Determinations as to the inception of disabilities should not 
be based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  38 C.F.R. 
§ 3.304(b)(1).  

Since the September 2008 and September 2009 VA opinions were 
based on the appellant's report of his medical history alone, 
the Board finds that the opinions do not constitute clear and 
unmistakable evidence that the right medial meniscus tear 
existed prior to service.  The only evidence on file 
indicating the appellant's knee injury existed prior to 
service are the appellant's statements concerning his medical 
history in the April 1966 report of medical history and 
service treatment records.  The appellant has not been shown 
to possess the requisite skills necessary to be capable of 
making medical conclusions.  Therefore, the appellant's 
statements concerning a right knee injury prior to service do 
not necessarily indicate he had a right medial meniscus tear, 
particularly in light of the normal clinical evaluation at 
enlistment.  The July 2007 opinion by Dr. J.E. supports the 
appellant's assertion that the right medial meniscus tear was 
related to an in-service injury.  The December 2009 opinion 
by Dr. L.O. also supports the appellant's assertion that the 
in-service right knee injury was not caused by a pre-existing 
injury.  The evidence suggesting the appellant had a right 
knee injury prior to service does not satisfy the clear and 
unmistakable evidence standard.  Consequently, the Board 
finds the presumption of sound condition as to the right knee 
on entry into service under 38 U.S.C.A. § 1111 has not been 
rebutted by clear and unmistakable evidence.  Accordingly, 
the appellant's claim must be considered one for direct-
incurrence in service.  See Wagner v. Principi, 370 F.3d 
1089, at 1094, 1096 (Fed. Cir. 2004).

The evidence of record establishes that the right medial 
meniscus tear first manifested while the appellant was on 
active duty and did not pre-exist that manifestation.  The 
appellant has reported that he has experienced pain in his 
right knee since service and he has been diagnosed with a 
right medial meniscus tear.  His current doctor, noting that 
X-rays show osteophyte formation consistent with degenerative 
osteoarthritis, has opined that the Veteran's current knee 
conditions are related to his in-service knee injury rather 
than a preservice condition.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Board finds that the evidence of record 
supports a finding that the appellant's current right medial 
meniscus tear and osteoarthritis were incurred in active 
service.  In the absence of any evidence to the contrary and 
with resolution of doubt in favor of the appellant, the Board 
concludes that service connection is warranted for the 
Veteran's current right knee disability. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right knee disability 
is granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


